--------------------------------------------------------------------------------

Exhibit No. 10.23
ADDENDUM TO PROMISSORY NOTE CONVERSION AGREEMENT


This Addendum to Promissory Note Conversion Agreement (“Addendum”) is entered
into as of the 18th day of June, 2007 by and between Shearson Financial, Inc., a
Nevada corporation (“Shearson”) for purposes of this Addendum, “Shearson”
included any predecessors in interest of Shearson Financial, Inc., and La Jolla
Cove Investors, Inc., a California corporation (“LJCI” ).


WHEREAS, LJCI and Shearson are parties to that certain Promissory Note
Conversion Agreement dated as of January 29, 2007 (“Conversion Agreement”); and


WHEREAS, the parties desire to amend the Conversion Agreement in certain
respects.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Shearson and LJCI agree as
follows:


 
1.
All terms used herein and not otherwise defined herein shall have the
definitions set forth in the Conversion Agreement.



 
2.
The first recital of the Conversion Agreement is hereby amended and restated in
its entirety as follows:



“WHEREAS, LJCI has purchased, and/or will be purchasing, certain Promissory
Notes (such a “Promissory Note,” and collectively, the “Promissory Notes”)
issued by Shearson to various individuals and/or entities, as set forth in more
detail on Exhibit A attached hereto; and”


 
3.
The following promissory note shall be added to Exhibit A of the Conversion
Agreement as of the date hereof and shall be incorporated therein and into the
Conversion Agreement by this reference, such that such promissory note
referenced below shall constitute a Promissory Note, as such term is defined in
the Conversion Agreement:



 
a.
Promissory Note issued by Shearson to BT Venture Fund, I, L.P., a Delaware
limited partnership, dated on or about September 1, 2004 in the principal amount
of $ 523,750 (the “September 2004 Promissory Note”).



 
4.
Section 1 of the Conversion Agreement is hereby amended and restated in its
entirety as follows:



“1.            Conversion Right:  Each of LJCI and Shearson agree that each
Promissory Note shall be converted or exchanged (each, a “Conversion”), through
one or a series of such Conversions, up to the full principal balance thereof
and any accrued and unpaid interest thereon, into shares of the common stock of
Shearson (the “Shearson Common Stock”) (calculated as to each such conversion to
the nearest 1/100th. Of a share) The number of shares of Shearson Common Stock
into which the Promissory Notes may be converted is equal to the dollar amount
of the Promissory Note, or portion thereof, being converted divided by the
Conversion Price.  The Conversion Price shall be equal to 82% of the average of
the volume weighted average price of the shares of the Shearson Common Stock
during the five trading days prior tot LJCI’s election to convert.  Upon the
conversion of the full principal blanc and all accrued and unpaid interest of
each Promissory Note into shares of the Shearson Common Stock, as set forth
above, no further rights shall exist under such Promissory Note with respect to
the collection of interest or other amounts under the Promissory Note by the
holder thereof.




--------------------------------------------------------------------------------


For so long as Shearson honors the terms of each Conversion Notice delivered by
LJCI to Shearson and affects each such Conversion as submitted by LJCI within
the applicable time periods set forth in this Agreement, LJCI shall not
otherwise demand cash payment upon any outstanding sums of principal and accrued
and unpaid interest under the Promissory Notes.  In the event that Shearson
refuses or otherwise fails to honor any Conversion Notice submitted to Shearson
by LJCI and/or Shearson fails to effect such Conversion within the applicable
time period set forth herein, LJCI shall have the right, at LJCI’s sole
discretion, to declare any or all amounts, including outstanding principal and
accrued and unpaid interest, under the Promissory Notes immediately due and
payable by Shearson and Shearson shall deliver such payment for all such
outstanding sums owed under the Promissory Notes to LJCI within five days of
LJCI’s demand for payment thereof.”


 
5.
The following Section 2(e) is hereby added to the Conversion Agreement:



“2.(e) LJCI may effect a Conversion of all or any portion of any of the
Promissory Notes by telecopying or otherwise delivering to Shearson an executed
notice setting forth the amount and identity of all or any portion of the
Promissory Notes that is to be so converted or exchanged for Shearson Common
Stock (the “Conversion Notice”).  No other action on the part of LJCI shall be
required to so effect such Conversion.”


 
6.
Section 4 of the Conversion agreement is hereby amended and restated in its
entirety to read as follows:



“4. Certain Conversion Limits:  For the period during which LJCI holds any of
the Promissory Notes, if and to the extent that, on any date, the holding by
LJCI of the Promissory Notes would result in LJCI being deemed the beneficial
owner of more than 4.99% of the then Outstanding shares of the common stock of
Shearson, then LJCI shall not have the right, and Shearson shall not have the
obligation, to convert or exchange any portion of the Promissory Notes as shall
cause LJCI to be deemed the beneficial owner of more than 4.99% of the then
Outstanding shares of the common stock of Shearson.  If any court of competent
jurisdiction shall determine that the foregoing limitation is ineffective to
prevent LJCI from being deemed the beneficial owner of more than 4.99% of the
then Outstanding shares of the common stock of Shearson, then Shearson  shall
prepay such portion of the Promissory Notes as shall cause LJCI not be deemed
the beneficial owner of more than 4.99% of the then Outstanding shares of the
common stock of Shearson.  Upon such determination by a court of competent
jurisdiction, LJCI shall have no interest in or rights under such portion of the
Promissory Notes that is so prepaid.  Such prepayment shall be for cash at a
prepayment price of one hundred and then percent (110%) of the principal amount
thereof, thgether with all accrued and unpaid interest thereon to the date of
prepayment.  For purposes of this Section, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated there
under.  “Outstanding” when used with reference to the common stock of Shearson
means, on any date of determination, all issued and outstanding shares of the
common stock of Shearson, and includes all such shares of the common stock of
Shearson issuable in respect of outstanding scrip or any certificates
representing fractional interests in such shares of the common stock of
Shearson; provided, however, that any such shares of the common stock of
Shearson directly or indirectly owned or held by or for the account of Shearson
or any subsidiary of Shearson shall not be deemed “Outstanding” for purposes
hereof.”


 
7.
Except as specifically amended therein, all other terms and conditions of the
Conversion agreement shall remain in full force and effect.



 
8.
This Addendum may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same document.


--------------------------------------------------------------------------------



IN WITNESS WHREEOF, Shearson Financial, Inc. and La Jolla Cove Investors, Inc.,
have caused this Addendum to be signed by its duly authorized officers on the
date first set forth above.


Shearson Financial, Inc. 
La Jolla Cove Investors., Inc. 
             
By:
/s/  Michael A. Barron
 
By:
/s/  Travis Huff
             
Name:
Michael A. Barron
 
Name:
Travis Huff
             
Title:
CEO
 
Title:
Portfolio Manager
 

 



--------------------------------------------------------------------------------